 CWA LOCAL1101267Local1101CommunicationWorkers of America,AFL-CIOandNew York TelephoneCompanyLocal 1101CommunicationWorkersofAmerica,AFL-CIO (New York TelephoneCompany)andWilliamGalik,SalvadoreDelPino,MaximoPaolelli,Martin Shulsinger,Therese E.Izzard,Catherine Bullock,KamalS. Attia,Joseph Pagliar-ulo, Kathleen E. Gorman,Lillian Gallen,FlorenciaC. Cuilao,Donald P.Sullivan, Charles Kirk, FelixPenton,and Harry LaFontantLocal 1104 CommunicationWorkers of America,AFL-CIO (New York TelephoneCompany)andAmelia C. Doane, Karen L.Doane,Gioia Valen-tine,MargaretM. Fee, ClaireR. Freeman, RalphSacrestano,Therese Noto,Frank J. Behan, JamesA. O'Dell,Bruno Wittrien,Michael T.Bonanza,and HaroldJ. HumphreysLocal1106 CommunicationWorkersofAmerica,AFL-CIO (New YorkTelephone Company)andElbertDawkinsLocal 1108 CommunicationWorkers of America,AFL-CIO (New York Telephone Company)andMiriam Truhan,Dennis Chacona,and MaureenM. DiPaola.Cases2-CB-5172, 2-CB-5141,2-CB-5152,2-CB-5162,2-CB-5163,2-CB-5172-2, -3, -4, -5, 2-CB-5178-1, -2, -3,2-CB-5183, 2 -CB-5212, 2-CB-5214, 2-CB-5226,2-CB-5262(formerly29-CB-1223-1),2-CB-5262-1(formerly29-CB-1223-2),2-CB-5262-2(formerly29-CB-1223-3),2-CB-5262-3(formerly29-CB-1255),2-CB-5262-4(formerly29-CB-1255-2),2-CB-5262-5(formerly29-CB- 1273),2-CB-5262-6(formerly29-CB-1274),2-CB-5262-7(formerly29-CB-1275),2-CB-5262-8(formerly29-CB-1280),2-CB-5262-9(formerly29-CB-1280-2),2-CB-5264 (formerly 29-CB-1303), 2-CB-5265(formerly 29-CB-1304), 2-CB-5266-1 (formerly29-CB-1315),2-CB-5263(formerly29-CB-1284),2-CB-5263-I(formerly29-CB-1290-1),and 2-CB-5263-2 (formerly29-CB- 1290-2)January 9, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY AND PENELLOOn September4, 1973,Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, both the GeneralCounsel and the Charging Party filed exceptions andsupporting briefs, and Respondents have filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found, and weagree, that Respondents, as real parties in interest tothe contract between the Communication Workers ofAmerica and the New York Telephone Company,engaged in a strike from July 14, 1971, to February18,1972, to force the Company to modify thecontract then in existence, and that the strike wasillegalbecause of Respondents' failure to complywith Section 8(d) of the Act. He further found thatRespondent Local 1104 violated Section 8(b)(1)(A)by fining those employees who had resigned theirmembership in the Union before returning to workduring the strike. However, he concluded that theissueofwhetherRespondents violated Section8(b)(1)(A) by fining other employees for abandoningthe strike and crossing picket lines either before orwithout any resignations turned on the question ofwhether the strike violated the Act. In the Adminis-trativeLaw Judge's opinion, since the strike com-menced more than 6 months before the filing of thecharges in this case, the 6-month statute of limitationprovision in Section 10(b) of the Act precludes anyfinding that these fines were unlawful by reason ofthe strike, and he recommended that the allegationbe dismissed. We disagree. In our view, Section 10(b)does not bar a utilization of pre-10(b) evidence (herethe nature of the strike) in order to demonstrate thetrue character of the fines imposed by Respondents.Itisour judgment that by imposing such finesagainstmembers who crossed a picket line, whichwas set up in support of an unprotected strike,Respondents violated Section 8(b)(1)(A) of the Act.Inasmuch as we agree with the factual findingsmade by the Administrative Law Judge,' the mainissue before us is the 10(b) question; thus, a completerecitation of the facts, all set forth in the attachedDecision, is unnecessary. Briefly, the record showsthat CWA's contract with the Company was sched-uled to expire on July 28, 1971.On May 24, and June21, 1971, CWA sent the 60-day and 30-day notices,respectively, as required by Section 8(d) of the Act.'See the companion case issuedtoday, NewYork Telephone Co,208NLRB No 31208 NLRB No. 32 268DECISIONS OF NATIONAL LABORRELATIONS BOARDAccording to its past practice, CWA selected twounits to serve as pattern setters for other contractnegotiations,and this time focused on WesternElectric and Chesapeake & Potomac Telephone Co.After the executive board of CWA voted to rejectmanagement's proposals, it ordered a strike vote, theresults of which, announced at CWA's convention,were that the membership had authorized a strike tobegin July 14, 1971. On that date, the strike beganand, although other umons returned to work betweenJuly 21 and August 26, 1971, when the strike wasofficiallyauthorized,Respondents remained onstrike until February 18, 1972. While the strike was inprogress, some employees abandoned the strike andreturned to work; a few resigned their membershipsin Respondents before they did so, although most didnot.However, after the strike ended, Respondentsimposed fines on those who crossed the picket line,and it is these fines which the complaint alleges toviolate Section 8(b)(1)(A).As noted, the Administrative Law Judge found thatthe postresignation fines violated Section 8(b)(1)(A)of the Act. Quoting at length from the SupremeCourt's opinion inBryanManufacturing Co.,2 herationalized that the other fines are illegal only if thestrike isillegal.He found that the question of theillegality of the strike was predicated on the eventswhich occurred in July 1971; that Section 10(b)precludes a determination as to whether Respon-dents' strike violated Section 8(b)(3); and, therefore,that the Board is precluded from finding that thefinesviolated Section 8(b)(1)(A). He distinguishedthe postresignation fines because, in his view, theillegality of those fines does not depend upon theillegality of the strike but upon the restraint andcoercion Respondent Local 1104 imposed on personswho were not subject toits internaldiscipline.While we agree that Respondents' postresignationfines are unlawful, we believe that the AdministrativeLaw Judge's analysis of Section 10(b) in this contextis erroneous. In effect, his holding may be summa-rized as follows: the fines are not unlawful unless thestrike is; the strike cannot be found to be unlawfulbecause of Section 10(b); thus, the fines are lawful.The weakness in this syllogistical argument is themiddle premise. In our view,it isunnecessary to findan unfair labor practice based on the strike in orderto resolve the fine issue, and it is clear that no relief isbeing soughtvis-a-visthe strike. The gravamen of thecomplaint is that thefinesrestrained and coerced2 362 U S 411(1960)3See, for example,United Steelworkers of America, Local 1114,187NLRB 224N L R B v Aero Corporation,363 F 2d 702 (C.A D C,1966), enfg. 149NLRB 1283,cert denied 385U S 973 (1966)aSeeProduction,Electronic& Aero-Dynamic Lodge No 1327, 1AMDalmoVictor Company,a Divisionof Textron Corporation),192NLRB 1015,employees in violation of the Act, and all that mustbe established is that the fines contravened theemployees' Section 7 rights. In order to prove thatallegation, pre-$ection 10(b) evidence may be intro-duced to explain the true nature of the fines. Unlikethe situation inBryanor other cases where all theoperative facts needed to establish a violationoccurred outside the 10(b) period,3 where "there hasbeen active conduct, as contrasted with mere passiveinaction following an old offense, it is open to theBoard to refer to previous acts . . . ."4 Applying thisprinciple to the present case, it becomes clear that weare not confronted with a situation where the onlyconduct complained of is the "unlawful" strike, butwhere "active conduct" in the nature of fines has alsooccurred, and Section 10(b) does not preclude anexamination of previous acts in order to resolve thelegality of the fines. Similarly, we do not construeSection 10(b) to preclude the Board from examiningthe circumstances surrounding the commencementof the strike in order to assess whether the fines,imposed for abandoning the strike, violate the Act.5Therefore, since the work stoppage, which had asitsultimate goal the modification of the existingcontract, commenced less than 60 days after thenotice of termination and before the expiration of thecontract, the strikewas an unprotected strike.Accordingly,RespondentsviolatedSection8(b)(1)(A) by fining members for abandoning thestrike and returning to work. We shall order that allthe fines be canceled, that any fines which have beenpaid be returned with interest at the rate of 6 percentannum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716, and that any suspensions imposedfor failure to pay the fines be lifted. In addition, weshall order that Respondents notify the persons whohave been fined, in writing, that such action has beentaken.6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,CommunicationWorkers of America, AFL-CIO,Locals 1101, 1104, 1106, and 1108, New York, NewYork, their officers, agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing employees in thewhere theBoard held that the union violated Sec 8(b)(1)(A) where the fineitselfwas imposed within the 10(b) period,but the resignation from theunion,whichmade the fine illegal, occurred outside the10(b) period.6This remedy shall apply to,but is not limited to, the persons named intheOrder inasmuch as the list, compiled from the record, may not becomplete CWA LOCAL 1101exercise of their rights guaranteed in Section 7 of theAct by imposing fines upon employees and suspend-ing them for nonpayment thereof, because saidemployees abandoned the strike and returned towork, eitherwhere the strike had commencedwithout compliance with the provisions of Section8(d)(4) of the Act, or where the employees hadresigned from membership and the fines related totheir postresignation conduct.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act:(a)Cancel the fines imposed upon any of theemployees who abandoned the strike of July 14,1971, to return to work, including those listed below,withdraw any charges filed against such employees,lift any suspensions from membership for nonpay-ment of such fines, and notify the affected employ-ees, in writing, of the action taken:Michael AbramsonKathy AddisonFrank AlexanderKamel AttiaLonnie BassKatherine BullockAnthony CiarciaF.CuilaoConelius A. DavisSalvatoreDel PinoMichael DiRomaDennis EswickL.G..llenWilliam GalikVictoria GarcesYo GoPat GoddardD.GiococheaK.Gorman BuckleyPradyut GuhaMargaret M. FeeGiola ValenteAnna GumbsJames V. HammondAlvin B. JenkinsTimothy JohnsonWilliam JuhansRoosevelt KerrB.KhangarCharles KirkHarry J. LaFontantG. I. LiebermanRichard LopeP.MahinClaudetteManigaultKenneth MarshallK.McHughA.E.MunroLiong (Frank) S. OngJoseph PagliarulloMaximo PaolkiliFelix PentonKaren L. DoaneAmelia C. DoaneClaire FreemanDexter C. PattersonLeon R. ReeseEleanor J. RusielewiczElvire ServhenJohn ShawJohn E. SilversR.B. SmithNevilleN. SolomanJoseph R. TorresHenry F. WilliamsPeter ZurheideTherese NotoMaureen Di PaolaDennis ChacomaMirian TruhanElbert DawkinsBruno WittrienJames O'DellFrank BehanRalph SacrestanoHarold J. HumphreyMichael T.Bonanza269(b) Post at their offices and meeting rooms and atthe affected locations of the New York TelephoneCompany, if the Companyiswilling,copies of theattached notice marked "Appendix A, B, C, or D." 7Copies of said notice, on forms provided by theRegionalDirector for Region 2, after being dulysigned by an authorized representative, shall beposted at the aforementioned locations immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 2, inwriting,within 20 days from the date of this Order,what steps each has taken to comply herewith.T In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court or Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we have violated thelaw by fining members and former members forabandoning the strike against the New York Tele-phone Company which began on July 14, 1971, andhas ordered us to post this notice.WE WILL NOT impose fines upon members ortormer members, nor suspend them for nonpay-ment of fines which have been imposed becauseemployees abandoned the strike against the NewYork Telephone Company which commenced onJuly 14, 1971, and returned to work.WE WILL NOT in any like or related mannerrestrain or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL notify the following members andformer members that we have canceled the finesimposed upon them and lifted their suspensionfrom membership.Michael AbramsonNeville N. SolomanKathy AddisonAlvin B. JenkinsFrank AlexanderTimothy JohnsonKamel AttiaWilliam JuhansLonnieBassRoosevelt Kerr 270Katherine BullockAnthony CiarcirF.CuilaoCornelius A. DavisSalvatoreDel PinoMichael DiRomaDennis EswickL.GallenWilliam GalikVictoriaGarcesYo GoPat GoddardD.GiococheaK.Gorman BuckleyPradyut GuhaAnna GumbsJames V. HammondJohn ShawJohn E. SilversR.B. SmithEleanor J.RusielewiczDECISIONSOF NATIONALLABOR RELATIONS BOARDB.KhangarCharles KirkHarry J.LaFontantG. I. LiebermanRichard LopezP.MahinClaudetteManigaultKenneth MarshallK.McHughA.E.MunroLoing(Frank) S. OngJoseph PagliarulloMaximo PaokiliFelix PentonDexter C.PattersonLeon R. ReeseElvire ServlienJoseph R. TorresHenry F.WilliamsPeter ZurheideElbertDawkinsLOCAL 1101COMMUNICATIONWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may he directed to theBoard'sOffice,36th Floor,Federal Building, 26Federal Plaza,New York,New York 10007, Tele-phone 212-264-0300.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, the National LaborRelations Board has found that we have violated thelaw by fining members and former members forabandoning the strike against the New York Tele-phone Company which began on July 14, 1971, andhas ordered us to post this notice.WE WILL NOT impose fines upon members orformer members,nor suspend them for nonpay-ment of fines which have been imposed becauseemployees abandoned the strike against the NewYork Telephone Company which commenced onJuly 14,1971, and returned to work.WE WILL NO1 in any like or related mannerrestrain or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL notify the following members andformer members that we have canceled the finesimposed upon them and lifted their suspensionfrom membership:Therese NotoGiola ValenteBruno WittrienKaren L. DoaneJames O'DellAmelia C. DoaneFrank J. BehanHarold J. HumphreyRalph SacrestanoMichael T.-BonanzaMargaret M. FeeClaire FreemanLOCAL 1104COMMUNICATIONSWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 36th Floor,Federal Building, 26Federal Plaza,New York,New York 10007, Tele-phone 212-264-0300.APPENDIX CNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence,theNationalLaborRelations Board has found that we have violated thelaw by fining members and former members forabandoning the strike against the New York Tele-phone Company which began on July 14, 1971, andhas ordered us to post this notice.WE WILL NOr impose fines upon members, norsuspend them for nonpayment of fines whichhave been imposed because employees aban-doned the strike against the New York Telephone CWA LOCAL 1101Company which commenced on July 14, 1971,and returned '.o work.WE WILL NOT in any like or related mannerrestrain or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL rotify Elbert Dawkins that we havecanceled the fine imposed upon him.LOCAL 1106COMMUNICATIONSWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its Frovisions may be directed to theBoard'sOffice, 36th Floor, Federal Building, 26Federal Plaza, New York, New York 10007, Tele-phone 212-264-0300.APPENDIX DNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, the National LaborRelations Board has found that we have violated thelaw by fining members and former members forabandoning the strike against the New York Tele-phone Company which began on July 14, 1971, andhas ordered us to post this notice.WE WILL NOT imposefinesupon members orformer members, nor suspend them for nonpay-ment of fines which have been imposed becauseemployees abandoned the strike against the NewYork Telephone Company which commenced onJuly 14, 1971. and returned to work.WE WILL NOT in any like or related mannerrestrain or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL notify the following members andformer members that we have canceled the finesimposed upon them and lifted their suspensionfront membership:Mauree -i Di PaolaDennis ChacomaMirian TruhanLOCAL 1108COMMUNICATIONSWORKERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 36th Floor, Federal Building, 26Federal Plaza, New York, New York 10007, Tele-phone 212-264-0300.DECISION271STATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The first of the numerous charges which gave rise to thisproceeding was filed on April 17, 1972. The consolidatedcomplaint on which hearing was ultimately held was issuedon February 14, 1973, and amended at the hearing. Thehearing was held on May 29 and 30, 1973, in New YorkCity.The issue presented is whether fines imposed byRespondents on members for abandoning a strike andcrossing picket lines to return to work violate Section8(b)(1)(A)of the National Labor Relations Act, asamended.For the reasons set forth below,I find that,notwithstanding the fact that the New York phase of the1971 nationwide telephone strike was illegal for failure ofRespondents to comply with Section 8(d) of the Act,findings that Respondents violated the Act must be limitedto those employees who resigned their union membershipsbefore they returned to work because findings based onfines levied on employees who did not resign or resignedonly after they had crossedpicket linesare barred bySection 10(b) of the Act.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofbriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONNew York Telephone Company, a New York corpora-tion,is engaged in the Stateof New Yorkin the business ofprovidingtelecommunications and related services.Duringtheyear justprior to issuanceof the consolidatedcomplaint herein,itgrossed more than$50 million andpurchased goodsand materials valued at more than 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000 which were shipped directly to it by supplierslocated outside the Stateof New York.U. THE UNFAIR LABOR PRACTICESA.FactsThe facts in this case are essentially undisputed. NewYork Telephone Company and Communication Workersof America, AFL-CIO, Respondents' parent labor organi-zation,are parties to a collective-bargaining agreementcovering a statewide unit of plant employees.WhileRespondents and other CWA locals in New York State arenot signatories to the contract,there are various referencesin it to locals, including a provision that locals shall processgrievances through the first two steps of a three-stepgrievanceprocedure.The locals are organized on ageographic basis. As to the four locals named as Respon-dents in this proceeding, Local 1101 has jurisdiction overManhattan and the Bronx; Local 1104, Nassau County;Local 1106, Queens County; and Local 1108, SuffolkCounty; i.e., all are located in the New York Citymetropolitan area and are thus "downstate,"as distin-guished from"upstate,"locals.CWA has contracts with various companies in the BellSystem in addition to New York Telephone Company.These contracts have various expiration dates. In 1971, asinpreviousnegotiations,CWA andtheBellSystembargained nationally on a pattern basis. Western ElectricCompany and Chesapeake and Potomac TelephoneCompanywere selected as the patternmakers,and negotia-tions began in the spring of 1971 which were expected toset the pattern for settlements with other Bell Systemcompanies suchas New York Telephone Company. Thesenegotiations resulted in a nationwide telephone strikewhich began on July 14, 1971, and ended on July 21, 1971.CWA'scontractwith New York Telephone Companywas scheduled to expire on July 28, 1971. CWA sent the60-day notice to New York Telephone Company requiredunder Section 8(d)(1) of the Act on May 24, 1971. It sentthe 30-day notice to the Federal Mediation and Concilia-tionServiceand to the New York State Board ofMediation required under Section 8(d)(3) of the Act onJune 21, 1971. It began bargaining with New YorkTelephone Company on July 6, 1971. The negotiators meton July 7 and 9. On July 13 Don Sanchez, CWA's areadirector and chairman of its bargaining committee, calledoff a session scheduled for that day. He told RaymondWilliams,New York Telephone Company'sassistant vicepresident of labor relations and chief negotiator, that hewas doing so because members of his committee had toreturn to their home locals in various parts of New YorkState to carry out their responsibilities in connection withthe nationwide strike scheduled to begin the next day.(This record contains the same minor conflict between thetestimony of Sanchez and Williams that AdministrativeLaw Judge Henry L. Jalette faced in CommunicationWorkers of America, AFL-CIO, Locals 1127 and 1125(New York Telephone Company), Cases 3-CB-1851-11,1875-7,et al.Like Judge Jalette, I credit Williams overSanchez for the reasons set forth in Jalette's decision(JD-441-73, Jtne 29, 1973). Negotiations resumed on July14 and continued through July 18. On July 14 only 2,000 ofthe approximately 39,000 employees in the New YorkTelephone Company's bargaining unit reported for work.The national negotiations resulted in an agreement onJuly 18,1971, subject to ratification by employees on a unitbasis.A mail ballot was scheduled,with the results to beannounced on August 14. In the interim, CWA ordered allemployees to return to work on July 21. In New YorkState, only three upstate locals obeyed the order to returntowork. Others, including the four Respondents in thisproceeding,remained on strike.While the nationalagreement was generally ratified in other parts of thecountry, it was rejected in New York State.Negotiationscontinued between CWA and New York TelephoneCompany after August 14. On August 26 CWA formallyauthorized theNew York strike for the first time.Agreement was finally reached in February 1972. The newcontract between CWA and New York Telephone Compa-ny was ratified on February 16, 1972, and the strike endedon February 18.Between July 14, 1971, and February 18, 1972, someemployees of New York Telephone Company abandonedthe strike and returned to work. A few resigned theirmemberships in CWA before they did so. Most did not.Subsequent to February 18, 1972, Respondents beganfining persons for crossing picket lines to return to work.(The earliest date specified,in the record is March 28,1972.)Among those fined were members who have neverresigned as well as those who have.In the latter group,most returned to work before they tendered their resigna-tions.Any fines collected up to the time of the hearingwere paid voluntarily. None of the Respondents has yettaken any steps to collect fines from those who have notpaid.B.Analysis and ConclusionsInsofar as the fines are concerned,this proceeding andCWA Locals 1127 and 1125,supra,are identical. The latterinvolves fines imposed by upstate locals,the former,downstate. All the issues raised by Locals 1125 and 1127 inthe latter were raised by Locals 1101, 1104, 1106,and 1108here. The relevant evidence is the same.It would serve nouseful purpose to repeat or rephrase Judge Jalette's cogentanalysis of those issues.Suffice it to say that I agree withJudge Jalette,for the reasons he stated and on the basis ofthe precedent he cited,inmaking the following findings:1.Respondents are the real parties in interest to thecontract between CWA and New York Telephone Compa-ny.Therefore, even though they are not signatories, theyare parties to that contract within the meaning of Section8(d) of the Act.2.Respondents'purpose in striking on July 14, 1971,and thereafter was not to observe the picket lines thrownup by Western Electric Company strikers but to force NewYork Telephone Company to modify the contract then inexistence. Therefore, they violated the Act by striking priorto the expiration of the 60- and 30-day notices requiredunder Section 8(d) and prior to the termination of thecontract they sought to modify, as proscribed by Section8(d).3.Respondents did nothing to comply with the CWA LOCAL 1101provisions of Section 8(d) during the strike. Therefore, thestrike remained illegal at all times even though the 60- and30-day notices given by CWA eventually expired and thetermination date of the contract came and went during thestake. Similarly, the action of CWA in finally ratifyingtheir continuing strike on August 26, 1971, had no legalsignificance.Respondents here, however, have raised one defensewhich, apparently, was not raised in the upstate proceed-ing-Section 10(b). (Judge Jalette rejected a 10(b) defenseas to one of the cases consolidated for hearing before him.However, the issue grew out of the fact that the chargingparty had withdrawn his charge at the Regional Director'srequest. The Regional Director subsequently changed hismind and reinstated the charge. The reinstatement datewas more than 6 months after the day on which thatparticular charging party had been fined by the local towhich he belonged.) Respondents contend that, no chargehaving been filed within 6 months of the beginning of thestake, Section 10(b) precludes a finding that they havecommitted unfair labor practices. I find merit in theirargument.The literal language of Section 10(b}-"no complaintshall issue based upon any unfair labor practice occurringmore than six months prior to the filing of the charge withthe Board"-would seem to require an opposite conclu-sion, for the unfair labor practice complained of is notRespondents' failure to bargain in good faith with NewYork Telephone Company by flouting the requirements ofSection 8(d) but their restraining and coercing employeesby imposing fines on them. But the Supreme Court'sdefinitive interpretation of Section 10(b)'s statute oflimitations in theBryanManufacturing Co.case(LocalLodge No. 1424, International Association of Machinists,AFL-CIO v. N.L.R.B.,362U.S. 411 (1960) supportsRespondents' position.InBryanthe contract at issue was executed at a timewhen the respondent union did not represent a majority ofunit employees. However, it had been in effect for morethan 6 months before charges were filed alleging violationof Section 8(a)(1) and (3) by the company and Section8(b)(1)(A) and (2) by the union. In finding that thecomplaint was barred by Section 10(b), despite the factthat the contract had been enforced within the 6 monthsprior to filing of the charges, the Supreme Court said:It is doubtless true that Sec. 10(b) does not preventalluse of evidence relating to events transpiring morehan six months before the filing and service of anunfair labor practice charge. However, in applyingrules of evidence as to the admissibility of past events,due regard for the purposes of Sec. 10(b) requires thattwo different kinds of situations he distinguished. Thefirst is one where occurrences within the six-monthlimitations period in and of themselves may constitute,as a substantive matter, unfair labor practices. There,earlier events may he utilized to shed light on the truecharacter of matters occurring within the limitationsperiod; and for that purpose Sec. 10(b) ordinarily doesnot bar such evidentiary use of anterior events. Thesecond situation is that where conduct occurring withinthe limitations period can be charged to be an unfair273labor practice only through reliance on an earlier unfairlabor practice. There the use of the earlier unfair laborpractice is not merely "evidentiary," since it does notsimply lay bare a putative current unfair labor practice.Rather, it serves to cloak with illegality that which wasotherwise lawful. And where a complaint based uponthat earlier event is time-barred, to permit the eventitself to be so used in effect results in reviving a legallydefunct unfair labor practice.The situation before us is of this latter variety, forthe entire foundation of the unfair labor practicecharged was the Union's time-barred lack of majoritystatuswhen the original collective bargaining agree-ment was signed. In the absence of that fact enforce-ment of this otherwise valid union security clause waswholly benign.*s:ssWhere, as here, a collective bargaining agreement andits enforcement are both perfectly lawful on the face ofthings, and an unfair labor practice cannot be made outexcept by reliance on the fact of the agreement'soriginal unlawful execution, an event which, because oflimitations, cannot itself be made the subject of anunfair labor practice complaint, we think that permit-ting resort to the principle that Sec. 10(b) is not a ruleof evidence, in order to convert what is otherwise legalintosomething illegal,would vitiate the policiesunderlying that section.s*srThe applicability of these principles cannot beavoided here by invoking the doctrine of continuingviolation. Itmay be conceded that the continuedenforcement, as well as the execution, of this collectivebargainingagreement constitutes an unfair laborpractice,and that these are two logically separateviolations, independent in the sense that they can bedescribed in discrete terms.Nevertheless, the vice in the enforcement of thisagreement is manifestly not independent of the legalityof its execution, as would be the case, for example, withan agreement invalid on its face or with one validlyexecuted, but unlawfully administered. As the dissent-ing Board members in this case recognized, in dealingwith an agreement claimed to be void by reason of theunion's lack of majority status at the time of itsexecution,"... the circumstances which cause the agreementto be invalid existed only at the point in time in the pastwhen the agreement was executed and are notthereafter repeated.For this reason, therefore, thecontinuing validity of the agreement is directly relatedto and is based solely on its initial invalidity, and hasno continuing independent basis." 199 NLRB at 516.In any real sense, then, the complaints in this case are"based upon" the unlawful execution of the agreement,for its enforcement, though continuing, is a continuingviolationsolely by reason of circumstances existing onlyat the date of execution. To justify reliance on thosecircumstances on the ground that the maintenance in 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect of the agreement is a continuing violation is tosupport a liftirg of the limitations bar by a characteri-zationwhich becomes apt only when that bar hasalready been lifted. Put another way, if the Sec. 10(b)proviso is to be given effect, the enforcement, asdistinguished from the execution, of such an agreementas this constitutesa suableunfair labor practice only forsixmonths following the making of theagreement.The Board's ruling is further sought to be supportedon the ground that it did not rest on a formal findingthat the execution of the 1954 agreement constituted anunfair labor practice. The Court of Appeals, whilestating that the Board could not draw "any legalconclusion with regard to events outside the statutoryperiod," distinguished the decision here as resting onthe"mereexistence[of the facts surrounding themaking of the 1954 contract] rather than on ascribinglegal significance to those facts standing alone." 105U.S. App. D.C. at 108, 264 F.2d at 581 (emphasis bythe court). This distinction sacrifices the policy of theAct to procedural formalities. If, as is not disputable,the Sec. 10(b) limitation was prompted by "complaintthat people were being brought to book upon stalecharges,"N.LR.B. v. Pennwoven, Inc.,194 F.2d 521,524, it is a particularuseof the prelimitations facts orconduct at which the section is aimed, and it can hardlybe thought relevant that the proscribed use has notbeen labeled as such. [Footnotes omitted.]The parallel with this proceeding is, I think, obvious. It isnot an unfair labor practice for a union to impose fines onitsmembers for crossing a picket line during a legal strike.N.L.R:B. v. Allis-Chalmers Mfg. Co.,388 U.S. 175 (1967);N.L.R.B. v Boeing Co.,412 U.S. 84, decided May 21, 1973.Therefore, laying aside for the moment any distinction tobe drawn between persons who resigned from Respondentsbefore they returned to work and those who did not, thefines involved in this proceeding are only illegal becausethe strike was illegal. If Respondents had not violatedSection 8(b)(3) of the Act by striking prior to the July 28,1971, expiration date of the old contract,finesimposedbeginning inMarch 1972 would not violate Section8(b)(1)(A).Or, in the Supreme Court's words, Respon-dents' transgressions of July 1971 serve "to cloak withillegality that which was otherwise lawful." The fact thatthe strike was illegal throughout its course, a course whichran well into the 10(b) period in this proceeding, does notalter the result, for the continuing illegality of the strike isonly predicated on the events which took place in July1971. Or, again in the words of the Supreme Court, "In anyreal sense,then, the complaints in this [proceeding] are`based upon' [the illegality of the strike as of July 19711, for[the strike's existence], though continuing, is a continuingviolationsolely by reason of circumstances existing only [inJuly 1971]." Finally, the fact that no charge has beenlevied,complaint issued, or formal finding made thatRespondents violated Section 8(b)(3) by striking indisregard of the requirements of Section 8(d) does not alterthe result. Atteirpting to distinguish the facts of July 1971from their legal significance "sacrifices the policy of theAct to procedural formalities."I am awarethe. practical result of this holding is that theCharging Parties in this proceeding were time barred fromobtaining relief through the unfair labor practice route atthe very moment illegal fines were levied on them. Toexpect them to anticipate during the 6-month period,which began in July 1971, that they would be finedsometime after it ended so that they would have filed8(b)(1)(A) charges during the 10(b) period is to impose onthem a duty beyond human capacities. At first blush, thiswould s'.em to be a situation of a wrong without a remedy,an anomaly the law is said to reject. However, the facts onwhich Respondents' violation of Section 8(b)(3) were basedwere obvious the moment they struck on July 14, 1971. Itwas no secret that their contract with New York TelephoneCompany still had 2 weeks to run. Therefore, any of theseCharging Parties could have filed a timely 8(b)(3) charge.None did so. Therefore, the statutory policy of protectingrespondents from stale charges relied on by the SupremeCourt inBryanmust prevail. Since, in this sense, theCharging Parties are the authors of their own misfortune,no legal wrong has been done them.The same considerations do not apply in the case ofthose persons who resigned from Respondents beforereturning to work, for the gravamen with respect to thefines imposed on them is not Respondents' refusal tobargainwithNew York Telephone Company but therestraint and coercion Respondents imposed on employeeswho were not subject to their internal discipline.BoosterLodge No. 405, International Association of Machinists andAerospaceWorkers, AFL-CIO v. N.LR.B.,412 U.S. 84,decidedMay 21, 1973. Only 3 of the more than 60employees as to whom the record contains relevantevidence resigned their union memberships before theycrossed picket lines. Therese Noto resigned on August 25,1971, and returned to work on November 15, 1971.On July7,1972,Local 1104 fined her $440. Margaret M. Feeresigned on August 23, 1971, and returned to work onAugust 29, 1971. On July 13, 1972, Local 1104 fined her$646.80. Claire Freeman resigned on August 30, 1971, andreturned to work on August 31, 1971. On July 13, 1972,Local 1104 fined her $558.60. Evidence as to individualswhich is in the record was largely introduced by agreementof the parties. It was not intended to be exhaustive.However, since all the evidence relating to fines imposedfor postresignation returns to work implicates only Local1104, I find that the General Counsel has failed to proveany violations of the Act by Locals 1101, 1106, and 1108.As to Local 1104, I find that it violated Section 8(b)(1)(A)of the Act by fining former members, including but notlimited to Therese Noto, Margaret M. Fee, and ClaireFreeman, for abandoning a strike and crossing picket linesto return to work after they had resigned their member-ships.Upon the foregoing findings of fact and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.New York Telephone Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.CommunicationWorkers of America, AFL-CIO,and its Locals 1101, 1104, 1106, and 1108 are labor CWA LOCAL 1.101organizationswithin the meaning of Section 2(5) of theAct.3.By fining former members for abandoning a strikeand crossing picket lines to return to work after they hadresigned theirmemberships,Local 1104 has violatedSection 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The allegations of the complaint that Local 1104violated Section 8(b)(1)(A) of the Act by fining membersand former members for abandoning a strike and crossingpicket lines to return to work without or, as the case maybe,before resigning their memberships have not beensustained.6.The allegations of the complaint that Locals 1101,1106, and 1108 have violated Section 8(b)(1)(A) of the Actby fining members and/or former members under anycircumstances have not been sustained.THE REMEDY275In order toeffectuate the policiesof the Act, it isnecessary that Local 1104 be orderedto cease and desistfrom the unfair labor practicesfound,remedy them, andpost the usualnotice.Iwill, therefore,recommend thatLocal 1104 rescindall fines it has levied against formermembers who submitted their resignations before aban-doning the strike conductedby Communication Workersof America, AFL-CIO, from July 14, 1971, to February 18,1972, and crossingpicket lines to returnto work for NewYork Telephone Company.Since the record is not clear asto whether any fineslevied against persons inthis categoryhave,in fact,been collected,Iwill also recommend thatLocal 1104 refund anyfines which have beenpaid,whethervoluntarily or involuntarily,plus interest at 6 percent perannum.These provisions will apply specifically,but not belimited,toTherese Noto,Margaret M. Fee,and ClaireFreeman.[Recommended Order omittedfrom publication.]